Motion for leave to present the appeal upon the original stenographer’s minutes and the exhibits, denied, without costs. Motion for *958stay denied, without costs, on condition that the respondent file a bond to secure the appellant in the sum of $1,500, and thereupon the appellant deliver to the respondent all papers and documents upon which appellant asserts a lien, execute all necessary consents to the payment of all moneys belonging to the respondent which are withheld on account of any asserted lien; all without prejudice to the lien, if any. Otherwise, motion for stay granted, with ten dollars costs. Present—Jenks, P. J., Thomas, Carr, Woodward and Rich, JJ.